Citation Nr: 1521453	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-18 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chest pain, angina and heart disease.  

4.  Entitlement to service connection for atherosclerosis and heart disease, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

6.  Entitlement to a rating in excess of 10 percent for sinusitis with allergic rhinitis. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

8.  Entitlement to separate ratings of 30 percent each for PTSD and dysthymia. 

9.  Entitlement to service connection for kidney stones to include as due to exposure to chemicals and environmental hazards in the Persian Gulf War.

10.  Entitlement to service connection for prostate cancer to include as due to exposure to chemicals and environmental hazards in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and on appeal from a rating decision dated in June 2010 by the VA RO in Atlanta, Georgia. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing system.  The VVA electronic folder contains documents that are either irrelevant or duplicative of those in VBMS. Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that it has determined that it has jurisdiction over the TDIU claim.  Procedurally, this conclusion is complex.  The Veteran is in receipt of Social Security Administration (SSA) disability benefits and is currently rated as 90 percent disabled by VA effective from June 2010.  In August 2011 he submitted a July 2011 letter from Dr. HL, indicating that the Veteran was unable to gain and maintain employment, in significant part based on service-connected disabilities.  In May 2012 the AOJ determined, in part based on a request from the Veteran, that the claim for a TDIU was not part of his appealed claim for the reason that he was seeking his TDIU based on the disabilities of fibromyalgia and chronic fatigue syndrome, which were not the subject of matters currently appealed.  

In July 2013 the AOJ denied the Veteran's claim for a TDIU.  However, the Board notes that he SSA found the Veteran to be unemployable based in significant part on his coronary artery disease, a disability that is the subject of the Veteran's current appeal, and with respect to which he submitted a private physician's disability benefits questionnaire in response to the denial of his claim for a TDIU.  Further, in July 2013, the Veteran submitted a notice of disagreement with the AOJ denial of his claim for a TDIU, but no Statement of the Case has been issued.  As a general rule, the Board directs the AOJ to issue a Statement of the Case on such matters rather than assumes full jurisdiction.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board notes, however, that additional correspondence from that month indicates that he equivocated as to whether he was submitting a notice of disagreement or requesting readjudication of the TDIU claim based on additional pertinent evidence. 

Under the unusual and specific facts and circumstances of this case, and the inter-relatedness of the claim for a TDIU with matters both on appeal and not on appeal, the Board assumes jurisdiction over the raised claim for a TDIU as part and parcel of the claim for an increased rating for sinusitis with allergic rhinitis and notes further that the claim for a TDIU is inextricably intertwined with claims for service connection for GERD, sleep apnea and heart disease.  Indeed, in his July 2013 notice of disagreement with respect to his claim for a TDIU, he averred that his service-connected chronic fatigue syndrome and fibromyalgia contributed to his heart disease and sleep apnea.  He has also averred that his allergic rhinitis with sinusitis has caused or aggravated his sleep apnea.  See generally Locklear v. Shinseki, 24 Vet. App. 311 (2011) (TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation," and bifurcation of a claim is generally a matter within VA's discretion); Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU claim is part of an increased rating claim when such claim is raised by the record); Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

In addition, the issues of entitlement to service connection for sleep apnea, service connection for atherosclerosis, service connection for GERD, a rating in excess of 10 percent for sinusitis with allergic rhinitis, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1993 rating decision denied service connection for chest pain, angina and heart disease, finding that there was no diagnosis of record.  The Veteran did not submit a notice of disagreement or new and material evidence within one year after notice of that rating decision.

2.  After the July 1993 rating decision, medical treatment and opinion records have been submitted that address the issue of whether atherosclerosis and heart disease are a result of service-connected disabilities or his period of active service.

3.  A February 2003 rating decision denied service connection for sleep apnea for lack of evidence that it was incurred in service or within a presumptive period after service.  The Veteran did not submit a notice of disagreement nor new and material evidence within one year after notice of that rating decision.

4.  After the February 2003 rating decision, medical treatment and opinion records have been submitted that that address the issue of whether sleep apnea is a result of service-connected disabilities or his period of active service.


CONCLUSIONS OF LAW

1.  The July 1993 RO decision that denied a claim for service connection for angina and heart disease is final.  38 U.S.C.A. § 7105 (West 2014).   

2.  Evidence received since the July 1993 rating decision is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The February 2003 rating decision that denied a claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014).   

4.  Evidence received since the February 2003 rating decision is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Board reopens the claims for service connection for chest pain, angina and heart disease and for sleep apnea.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the Veterans Claims Assistance Act of 2000 (VCAA).  Bernard v. Brown, 4 Vet. App. 384 (1993).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 11. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In July 1993 the RO denied the Veteran's claim for service connection for chest pain, angina and heart disease, finding that there was no diagnosis of record (though, the Board notes, the service treatment records do include a diagnosis of angina but then what appears to be a negative heart work-up).  He received notice of the rating decision and his appellate rights in a letter dated in July 1993.  Neither new and material evidence nor a notice of disagreement was received within one year of the rating decision.  Thus, the rating decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

In February 2003 the RO denied the Veteran's claim for service connection for sleep apnea, noting that sleep apnea was not shown during active service or within a an applicable presumptive period.  He received notice of the rating decision and his appellate rights in a letter dated in February 2003.  Neither new and material evidence nor a notice of disagreement was received within one year of the rating decision.  Thus, the rating decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

Although the RO has reopened the claims for service connection for chest pain, angina, and heart disease, and for service connection for sleep apnea, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001

Since those two rating decisions, new and material evidence has been submitted.  A January 2007 letter from Dr. LS stated that the Veteran's atherosclerotic process was more likely than not related to service-connected dysthymia.  In a December 2009 letter, Dr. LS opined that the Veteran's obstructive sleep apnea was quite likely a service-related condition that he had experienced for approximately 20 years.  In a December 2009 letter, Dr. HL stated that the Veteran had developed hyperplasia of his pharyngeal tissue, secondary to his chronic sinusitis, and that it was most likely that the Veteran experiences sleep apnea due to development of hyperplastic pharyngeal tissue and severe chronic sinusitis.

In a December 2012 letter from Dr. HL, the physician opined that the Veteran's service-connected PTSD and temporomandibular joint syndrome (TMJ) both contribute directly to sleep apnea and heart disease.  In letters dated in September 2009 and December 2012, Dr. AH opined, among other things, that the Veteran experiences coronary artery disease (3 stints) and insomnia/sleep apnea, both of which in the physician's view were combat-related. 

In a letter dated in February 2013, L.S., M.D., opined that the Veteran's latest heart attack, atherosclerotic process, and sleep apnea were related to service-connected PTSD secondary to his 20 years in the military.  In addition, in September 2014, the Veteran submitted an article from the Internet discussing the relationship between sleep apnea and fibromyalgia, for which he is service-connected.  Also in September 2014, the Veteran submitted medical articles from PubMed entitled "Nasal obstruction as a risk factor for sleep apnea syndrome," and other relevant medical articles suggesting a relationship between the Veteran's service-connected sinusitis with allergic rhinitis and sleep apnea.  

The newly received evidence is not merely cumulative or duplicative of evidence previously of record, relates to the essential elements of current disability, nexus to active service, and nexus to service-connected disabilities, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for sleep apnea and for atherosclerosis and heart disease.  Accordingly, the claims are reopened.  See 38 C.F.R. § 3.156.


ORDER

The claim for service connection for sleep apnea is reopened.

The claim for service connection for chest pain, angina and heart disease is reopened.


REMAND

First, remand is required to obtain potentially relevant private medical records.  Documents received into the VBMS claims file in July and August 2011 indicate that the Veteran was afforded disability retirement from the Georgia Department of Veterans Services.  The AOJ has sought the records pertaining to disability retirement but it is not clear from the claims file whether all such records have been received.  The AOJ should take all necessary action to ensure that all medical and disability-related evidence and information pertaining to the Veteran's disability retirement from the Georgia Department of Veterans Services is obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

The Board notes that the Veteran's SSA disability records have bene received into the claims file, though many of them are currently indicated in VBMS as having been received by VA in July 2007, which is obviously incorrect because the Veteran's application was submitted to SSA in 2010 and the benefits were awarded in the year 2011.

Second, remand is required regarding TDIU to obtain additional information via an examination.  In a letter dated in July 2011, Dr. HL stated that due to several listed medical conditions, which the Board notes included service-connected conditions, the Veteran was unable to gain and maintain employment.  It was noted that the Veteran had retired on disability from the state of Georgia and received SSA disability benefits for this reasons.  A Social and Industrial Survey would be useful in determining the Veteran's social interactions and work or work-like functioning based on impairments due to service-connected conditions.  See 38 U.S.C.A. § 5103A(d).

Third, remand is required regarding the increased evaluation claim to obtain clarification of the prior examination.  In a May 2013 Disability Benefits Questionnaire report regarding the Veteran's sinuses, it is indicated that in the past year the Veteran had experienced 7 or more non-incapacitating episodes (4 to 6 weeks) of chronic sinusitis over the past 12 months, and 3 or more incapacitating episodes (4 to 6 weeks) of chronic sinusitis of the past 12 months.  This would amount to, at a minimum, 28 weeks plus 12 weeks, or 40 weeks, of non-incapacitating or incapacitating episodes of sinusitis over the prior year.  Toward the end of the report the examiner describes the condition as active.  Yet it is further noted that X-rays of the sinuses were normal and that the Veteran's sinusitis has no impact on the Veteran's ability to work.  Further explanation is required to resolve these seemingly disparate findings.  See 38 C.F.R. § 4.2.

Fourth, remand is required regarding the claims for service connection for GERD, sleep apnea, and heart disease, for adequate etiology opinions.  With respect to the VA examination opinions of record, they do not address aggravation (chronic worsening) of the claimed disability by reason of service-connected disabilities.  See 38 C.F.R. § 3.310 (2014).  Further, during the course of this appeal, additional disabilities have been determined to be service-connected.  Thus, new examinations and opinions are required.  See 38 U.S.C.A. § 5103A(d).

Fifth, remand is required regarding the claims for service connection for kidney stones and prostate cancer for the issuance of a statement of the case (SOC).  In a February 2011 rating decision, the RO denied these claims.  In a statement dated in February 2012, the Veteran disagreed with these denials.  He also disagreed with the RO's determination not to grant two separate 30 percent ratings for PTSD and dysthymia.  This constituted a timely notice of disagreement.  See 38 U.S.C.A. § 7105.  Accordingly, an SOC must be issued as to these matters.  Manlincon, 12 Vet. App. at 240-241.

Finally, while on remand, the AOJ should seek to obtain any relevant medical records that have not been previously received into the VA claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran and his representative addressing the issues of entitlement to service connection for kidney stones and prostate cancer and entitlement to two separate 30 percent ratings for PTSD and dysthymia.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2014).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.
 
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include all records pertaining to the Veteran's disability retirement from the Georgia Department of Veterans Services.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Once all available relevant records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination regarding heart disorders.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

First, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's heart disease and/or atherosclerosis began during service or is related to any incident of service, or was present within one year after discharge from service.  

Second, the examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's heart disease is etiologically related to exposure to chemical and environmental hazards during the Gulf War.

Third, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's heart disease and/or atherosclerosis is caused or aggravated by service-connected psychiatric disability, fibromyalgia, chronic fatigue syndrome, sinusitis with allergic rhinitis, or any other service-connected disability. 

The examiner must address the following:  a November 1991 service treatment record includes a diagnosis of angina pectoris and a seizure disorder with a possible a subsequent normal heart work-up; a December 2012 letter from Dr. HL in which he stated that the Veteran's service-connected PTSD and temporomandibular joint syndrome (TMJ) both contribute directly to heart disease; letters dated in September 2009 and December 2012, in which Dr. AH opined, among other things, that the Veteran experiences coronary artery disease (3 stints) that is combat-related; and a February 2013 letter from Dr. LS, in which he opine that the Veteran's recent heart attack and atherosclerotic process were related to service-connected PTSD secondary to his 20 years in the military.  The examiner must be advised that the Veteran's current service-connected disabilities included CFS, dysthymia with PTSD, TMJ, IBS, sinusitis with allergic rhinitis, and fibromyalgia, residuals of a fracture of the left thumb, dermatitis, and ED.

5.  Once all available relevant records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination regarding sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

First, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea began during service or is related to any incident of service.

Second, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated by service-connected psychiatric disability, fibromyalgia, chronic fatigue syndrome, sinusitis with allergic rhinitis, or any other service-connected disability. 

The examiner must address the following: a letter dated in December 2009 in which Dr. LS opined that the Veteran's obstructive sleep apnea was quite likely a service-related condition that he had experienced for approximately 20 years; medical articles from PubMed entitled "Nasal obstruction as a risk factor for sleep apnea syndrome"; other relevant medical articles submitted in September 2014 suggesting a relationship between the Veteran's service-connected sinusitis with allergic rhinitis and sleep apnea; a December 2009 letter in which Dr. HL, a treating physician practicing in the area of pulmonary medicine, explained that the Veteran had developed hyperplasia of his pharyngeal tissue, secondary to his chronic sinusitis, and that it was most likely that the Veteran experiences sleep apnea due to development of hyperplastic pharyngeal tissue and severe chronic sinusitis; a December 2012 letter from Dr. HL in which he stated that the Veteran's service-connected PTSD and temporomandibular joint syndrome (TMJ) both contribute directly to sleep apnea; letters dated in September 2009 and December 2012, in which Dr. AH opined, among other things, that the Veteran experiences insomnia/sleep apnea which is combat-related; a February 2013  letter from Dr. LS, in which he opined that the Veteran's latest heart attack, atherosclerotic process, and sleep apnea were related to service-connected PTSD secondary to his 20 years in the military; and internet articles submitted in September discussing  the relationship between sleep apnea and fibromyalgia, for which he is service-connected.

The examiner should be advised that the Veteran's service-connected disabilities include CFS, dysthymia with PTSD, TMJ, IBS, sinusitis with allergic rhinitis, and fibromyalgia, residuals of a fracture of the left thumb, dermatitis, and ED.

6.  Once all available relevant records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination regarding GERD.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

First, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's GERD began during service or is related to any incident of service.

Second, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's GERD is caused or aggravated by service-connected psychiatric disability, fibromyalgia, chronic fatigue syndrome, sinusitis with allergic rhinitis, or any other service-connected disability.

7.  Once all available relevant records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination regarding sinusitis with allergic rhinitis.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should include findings as to the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four or six weeks) antibiotic treatment, and the number of non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner should additionally indicate whether the Veteran has a nasal polyp or polyps and whether the Veteran experiences more than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

The examiner should provide a fully reasoned explanation for his or her findings and opinions, based on established medical principles and his or her clinical experience and medical expertise.  

8.  After the above examinations are conducted and reports associated with the claims file, a social and industrial survey should be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


